The Attorney               General        of Texas
                       July 6, 1978




HonorableJames WarrenSmith, Jr.              OpinknNo.li-      1203
p%g cam? Attorney
                                             Re: lh?fendant~ preence at
P.&&al& Texan 76061                          tr&lbljusticecourtof      miss
                                             meenoc punishable by a fine only.
Dear Mr.Smith:
     Youadc~whetherajusSxofthepeacemaypro&e@btridoncertdn
misdem~     cherges in the defendant% absems Yourquestionsccccerna
motaM~~chargedrrithspeedingandoignedaNoticctoAppeuin
Ccwt in aceaQnee with article 67Old,section 146. He did not eppearon his
appeamm~da*;and      waseharged with wuful vklatkn of .his :&tmaise to
appsar.~amdenectkn
                 I49 ofartkk’67OId. .Hothvklatknsare mfsderyanors
pdshabbbg fine .snly. & V.T.C.S. art. 67Ob$S 14% A wm.ant was eewed
on the defend&t:aodhe posted a.$200 cash bond but did not eppeer on a
secondtrkldate;
    -You .a& iwhether .$he .justke court may-proceed to trial .Mhout the
pnsmca of the defendantor MS attorney. Article 13.03 of: *,.Code of
Criminal Froceke providesthat the defendantinm be persan@~present at
the trial of a felony or a misdemeanorpudshaHe by imprisarmen~ Article
ss.o4fJ+aes-a6follows-             ”         J f, ‘, .~’
                                             i
          : .?.
            z~h\;otirarm&i&            oareq$&&e:&,      ,&,        bJr
          kument gf the6tate9sattorney~~appeerby,couns& end
          dhe*~maygrooeed.rrtthalt     ids &bemnaly
h aur&p&g,..-        provisi~      ~~~&&&&&‘~                  p-         at trial,
dthum            or.thrpugh his attomey:when permitted in BeoocQlloewith
artkl+ S3.94. lkkl of a defendent in his absence denies him his day in courL
Warrenv. State, 532 S.W.2d566 (Tex. Crhn.. App. 1976). In our opinion, the
justke of the peace may not proceed to fzlal on either cher@ uaks
defendant is present dther peraonaUyor Uuough his attorney. & Castledine
v. Mitchel& 3368.W.M267 (Tex. civ. App. - Port Worth1960,no writ).




                              p.   4626
    HonorableJames WarrenSmith, Jr.     -   Page 2   (S-1203)


          Article a7J4 of the Code of Criminal Procedwe provides altematlve method3
    of dealing wlth certain misdemeanor charges

                ...

.               (b) A defendent cherged with a m4demeenor fot which
              tbe meximum possible pun4hment 4 by fine only may . . .
              mail to the court a plea of wty* or a plea of kolo
              contendemfandawdvetoffutytr4L          lfthaeourtmeeives
              aipla and wdver befote the tl me the defendent 4 &eduled
              to appeiw in court, the court 8hall d4po6e of: the ceae
              without iepulrlng a court ~cebythedefendenL..ir
                (c) In a m4demeenor ceae ar4irtg out of a moving tmfftc
              vlolatfom for wh4h the m&mum possIblequWhme& 4 by
              fIneonly,paymentofaffn~aenamountacceptedbythe
              courtconstitutesaflndingofguiltyinopencou&a8tboqh
              a plea of nolo contendere had been entered by the
              defendenL




                a%dlboluY4awtitten      llwkbmgenteredintobythe
              defendant and h4 auetks for the appeamm ot the
              p&c@lthereinbetar,eomecourtormeg4tcatetoanswer
              a-criminal acmmxtiw provkM, however, that the defendant
              uponkxeeutionotsuehbailbondmaydepositwiththe
              curtodianofhmdsofthecourtkwhiohtheproseeutionb
              peadIng cutrent money of the United States in .the amount of
              ths~inliauofhaving~urati~signfngthe~mc...
    See also ‘Attorney c3eneWCplnkn C-740 Qess). Article 17.06, which states the
    requisites of a bdl bond, provides as follows;
                A bail bond 8haIl be sufficient if It contain 441 the
              following requfsites:




                                       p.   4029
HonorableJames WerrenSmith, Jr.      -        Pege S (H-1203)


                 . . .

              4. That the bond be s&wed by name or mark by the
            principal and awetieg if any.. . .


Hall v. State,     465 S.W
excnemtes the defendant from lkbility -on its forfeiture.       Code Grim. Proc. art.
22.x3.

                                  SUMMARY
            A jusdce of the peace may not pcmeed to triel on
            mbdemeenor chrges in defendunth +iencq                whet-e
            def~t’hasnotpkdguil          ornoloconten&reinacd-
            dance .with article 2734(b3 of the C&e of CrimM
            Proc&um OCRpdd a fine in acco&nce      with artfqle 27.l4bh
            A cash bowl which defendant has not signed k invalid




                                              Attorney Oeneml of Texas

APPROVED:




                                         p.    4630